Citation Nr: 1144901	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

In connection with his appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is associated with the claims files.  

When this case previously was before the Board in May 2009, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran claims that he is entitled to service connection for PTSD because it is the result of service stressors, to include witnessing an air plane crash while he was on temporary duty in Vietnam.  Although the originating agency has not been able to obtain additional corroborating evidence of the plane crash, the Board has determined that the service records showing that the Veteran was on temporary duty in Vietnam and a letter he wrote to his mother while on temporary duty in Vietnam are sufficient corroborating evidence of this alleged stressor.  Therefore, the Board has determined that he should be afforded a VA examination to determine whether he has PTSD as a result of this corroborated stressor.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disorders, to include bipolar disorder and alcohol dependency.  In accordance with Clemons, the Board has concluded that the Veteran is seeking service connection for psychiatric disability, claimed as PTSD.  The Veteran has not been afforded a VA examination so that a medical nexus opinion may be obtained, and the RO has not addressed whether service connection is warranted for any psychiatric disability other than PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in regards to service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine if he has PTSD as a result of witnessing a plane crash while on temporary duty in Vietnam and to determine the nature and etiology of all other acquired psychiatric disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out based on the stressor of witnessing a plane crash while on temporary duty in Vietnam.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis should be identified.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed PTSD.

The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for psychiatric disability in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

